DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
                     Claims 2-29 are currently pending in the application.
                     Claim 1 has been cancelled.

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
Applicant argue that Kamimaki in view of Winograd do not teach or suggest “receiving, from the first device and based on the first request, .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kamimaki discloses video content 501 that is handled as main content; and Japanese audio data 502 and English audio data 503, both of which are handled as subsidiary content… The subsidiary content control receiver A 101 transmits an acquisition request 505 to acquire English audio data, and ID information, to the main content receiving display unit 100. The main content receiving display unit 100 analyzes the received data, and then judges that the received data includes the acquisition request to acquire the English audio data. Accordingly, the main content receiving display unit 100 extracts the English audio data 505, which is the second audio data, from the video content 504 received from the broadband Internet. Then, the main content receiving display unit 100 transmits the extracted English audio data 505 to the subsidiary content control receiver A 101 together with ID information of the subsidiary content control receiver A 101. However, Kamimaki does not explicitly discloses a fragment identifier associated with a video content. In the analogues art Wingrad discloses a fragment identifier associated with a video content (see included but are not limited; col.2, ll.63-65; discloses detected ID information is communicated by the first device to the second device; and the second content is retrieved by the second device from a database). Therefore, Kamimaki in view of Winograd suggest and/or teaches the whole the claim limitations.
Regarding the double patenting rejection of the pending claims maintained until the terminal disclaimer is executed.


Double Patenting 

nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10, 341,745 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because, if allowed would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See also MPEP § 804.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,544,049 B2 to Kamimaki et al in view of US 8,869,222 B2 to Winograd et al.
As to claims 2 and 16, Kamimaki discloses a method/ an apparatus comprising: one or more processors; and memory storing processor executable instructions that, when executed by the one or more processors(see 1-2 and 5), cause the apparatus to: comprising: sending, to a first device, a first request for an audio content item, wherein the first request comprises a device identifier (see fig.5; col.3,ll.45-col.4,ll.4 and col.11,ll.65-67; discloses the subsidiary content control receiver A 101 transmits an acquisition request 505 to acquire English audio data, and ID information, to the main content receiving display unit 100); receiving, from the first device and based on the first request, subsidiary content (i.e. a requested audio data with ID information) associated with a video content item being sent to the first device (see included but are not limited; fig.5; col.11,ll.61-64; col.11,ll.65-col.12,ll.13; discloses the stream 500 includes: video content 501 that is handled as main content; and Japanese audio data 502 and English audio data 503, both of which are handled as subsidiary content… The subsidiary content control receiver A 101 transmits an acquisition request 505 to acquire English audio data, and ID information, to the main content receiving display unit 100. Here, the English audio data is second audio data accompanying the movie content. The main content receiving display unit 100 analyzes the received data, and then judges that the received data includes the acquisition request to acquire the English audio data. Accordingly, the main content receiving display unit 100 extracts the English audio data 505, which is the second audio data, from the video content 504 received from the broadband Internet. Then, the main content receiving display unit 100 transmits the extracted English audio data 505 to the subsidiary content control receiver A 101 together with ID information of the subsidiary content control receiver A 101).
Kamimaki does not explicitly discloses a fragment identifier associated with a video content.
Winograd discloses a fragment identifier associated with a video content (col.2, ll.63-65; discloses detected ID information is communicated by the first device to the second device; and the second content is retrieved by the second device from a database, and further in fig.1 and 5 col.12.ll.38-58; discloses the first device (e.g., device 102 that is illustrated in FIG. 1) is configured to process the first content to extract identification information prior to, or during, presentation of the first content. At 502, identification information is extracted from one or more segments of the first content at the first device…At 504, the extracted identification information is provided to the second device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamimaki with the teaching as taught by Winograd in order allow the second device to retrieve the alterative secondary media content (i.e. secondary audio data) from the external media source.
As to Claims 3 and 17, Kamimaki discloses sending, to a second device, based on the fragment identifier, a second request for the audio content item, wherein the second request comprises the device identifier (see fig.5; col.3, ll.45-col.4, ll.4 and col.11, ll.65-67).
As to Claims 4 and 18, Winograd further discloses receiving, based on the second request, the audio content item and metadata associated with the audio content item; receiving, based on the metadata and the fragment identifier, a fragment of the audio content item that is synchronized with the video content item output via the first device; and causing output of the fragment of the audio content item (see fig.5; col.12, ll.2-12; col.12, ll.28-30)
As to Claims 5 and 19, Winograd further discloses determining, based on the fragment identifier, a time point of the audio content item associated with the video content item; and causing output of the audio content item at the time point (see fig.4; col.6, ll.36-59).
As to Claims 6 and 20, Winograd further discloses determining, based on the fragment identifier and metadata associated with the audio content item, a portion of the see fig.4; col.4, ll.54-60 and col.11, ll.33-65).
As to Claims 7 and 21, Winograd further discloses wherein the video content item is sent via at least one of: a Quadrature Amplitude Modulation (QAM) communication link, an Internet Protocol (IP) communication link, or an eight vestigial sideband modulation (8VSB) communication link (see col.5, ll.58-66).
As to Claims 8 and 22, Winograd further discloses wherein the fragment identifier comprises at least one of: a code, a text identifier, a message, a label, a pattern, an annotation, a marker, a watermark, an index, or a time stamp (see col.1, ll.56-60; col.10, ll.27-30).
As to Claims 9 and 23, Kamimaki discloses a method/ an apparatus comprising: one or more processors; and memory storing processor executable instructions that, when executed by the one or more processors (see 1-2 and 5), cause the apparatus to: receiving, by a first device, a video content item (see fig.5; col.11, ll.57-64); receiving, by the first device from a second device, a request for an audio content item associated with the video content item (see col.11,ll.65-col.12,ll.12); discloses sending, by the first device to the second device and based on the request, the audio content item (see fig.5; col.12,ll.2-12; discloses the main content receiving display unit 100 analyzes the received data, and then judges that the received data includes the acquisition request to acquire the English audio data. Accordingly, the )
Kamimaki does not explicitly discloses sending a fragment identifier associated with the video content item, wherein the fragment identifier is configured to cause the second device to synchronize output of the audio content item via the second device with output of the video content item via the first device.
Winograd discloses sending a fragment identifier associated with the video content item, wherein the fragment identifier is configured to cause the second device to synchronize output of the audio content item via the second device with output of the video content item via the first device (see col.2, ll.57-62; discloses detecting the identification information is carried out by the first device, and prior to triggering presentation of the second content, the detected identification information is communicated by the first device to the second device; and the second content is retrieved by the second device from a database , and further in fig.1 and 5 col.12.ll.38-58; discloses the first device (e.g., device 102 that is illustrated in FIG. 1) is configured to process the first content to extract identification information prior to, or during, presentation of the first content. At 502, identification information is extracted from one or more segments of the first content at the first device…At 504, the extracted identification information is provided to the second device, and additional further in col.10, ll.30-39; discloses the detected identification information to retrieve and present the second content in synchronization with the corresponding segments of the first content).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kamimaki with the teaching as taught by Winograd in order allow the second device to retrieve the alterative second media content (i.e. audio) from the external media source.
As to Claims 10 and 24, Kamimaki further discloses wherein the fragment identifier causes the second device to send a second request for the audio content item to a third device, wherein the second request comprises at least one of: a device identifier of the first device or a device identifier of the second device (see fig.5; col.12, ll.13-24).
As to Claims 11 and 25, Winograd further discloses wherein the fragment identifier corresponds to metadata associated with the audio content item (see col.10, ll.27-42 and col.12, ll.29-37).
As to Claims 12 and 26, Kamimaki in view of Winograd further discloses wherein sending the fragment identifier associated with the video content item to the second see Kamimaki; col.11,ll.65-col.12,ll.12 and Winograd; col.12,ll.36-37 and ll.41-51).
As to Claims 13 and 27, Winograd further discloses determining, based on the fragment identifier, a time index configured to cause synchronized output of the audio content item via the second device with output of the video content item via the first device (see col.8, ll.32-42 and col.4, ll.54-60).
As to Claims 14 and 28, Winograd further discloses wherein receiving the video content item comprises receiving the video content item via at least one of: a Quadrature Amplitude Modulation (QAM) communication link, an Internet Protocol (IP) communication link, or an eight vestigial sideband modulation (8VSB) communication link (see col.5, ll.58-66).
As to Claims 15 and 29, Winograd further discloses wherein the fragment identifier comprises at least one of: a code, a text identifier, a message, a label, a pattern, an annotation, a marker, a watermark, an index, or a time stamp (see col.1, ll.56-60; col.10, ll.27-30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0155318 A1 to Boden et al.
US 2007/0124777 A1 to Bennett et al.
US 2012/0324505 A1 to Casagrande et al.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/           Primary Examiner, Art Unit 2424